Name: Commission Regulation (EEC) No 3936/88 of 16 December 1988 amending Regulation (EEC) No 639/86 fixing the quotas for imports into Portugal of certain vegetables from the Canary Islands
 Type: Regulation
 Subject Matter: Europe;  international trade;  plant product
 Date Published: nan

 17. 12. 88 Official Journal of the European Communities No L 348/27 COMMISSION REGULATION (EEC) No 3936/88 of 16 December 1988 amending Regulation (EEC) No 639/86 fixing the quotas for imports into Portugal of certain vegetables from the Canary Islands Whereas the volume of the quotas for 1989 should therefore be fixed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 502/86 of 25 February 1986 laying down detailed rules for quanti ­ tative restrictions on imports into Portugal of certain agricultural products from the Canary Islands ('), and in particular Article 3 thereof, Whereas, pursuant to Protocol 2 to the Act of Accession and the abovementioned Regulation (EEC) No 502/86, Portugal is authorized to maintain restrictions on imports on certain products from the Canary Islands ; Whereas Commission Regulation (EEC) No 639/86 (2), as last amended by Regulation (EEC) No 3943/87 (3), fixes the level of the quantitative restrictions applicable in Portugal in respect of certain vegetables from the Canary Islands ; . Whereas an increase of 20 % in the quotas for 1988 is not likely to cause disruption on the Portuguese market ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 639/86 is hereby amended as follows : 1 . in Article 1 , 'for 1988' is replaced by 'for 1989'; 2. the Annex is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3. 1986, p. 49. (2) OJ No L 60, 1 . 3 . 1986, p. 30 . 0 OJ No L 373, 31 . 12. 1987, p . 23 . No L 348/28 Official Journal of the European Communities 17. 12. 88 ANNEX ANNEX (tonnes) CN code Description Quotafor 1989 0702 00 ex 0702 00 10 ex 0702 00 90 0703 0703 10 ex 0703 10 11 ex 0703 10 19 Tomatoes, fresh or chilled :  From 1 November to 14 May :  From 1 December to 14 May  From 15 May to 31 October :  From 15 May to 31 May Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled :  Onions and shallots :   Onions :    Seed :  From 1 August to 30 November    Other :  From 1 August to 30 November 259 97'